Title: Pardon for James Thomson Callender, 16 March 1801
From: Jefferson, Thomas
To: 


Thomas Jefferson, President of the United States of America, To all to whom these presents shall come, Greeting:
Whereas James Thomson Callender, late of the District of Virginia, was lately convicted in the Circuit Court of the United States for the same District, of a misdemeanor or misdemeanors in making uttering and publishing certain false, scandalous and malicious writings; and thereupon the said James Thomson Callender was adjudged by the same Court, among other things, to be imprisoned for the space of eight months and to pay to the use of the United States a fine of two  hundred Dollars as by the record thereof remaining in the same Court will more fully appear: Wherefore I Thomas Jefferson President of the United States of America, for divers good causes and considerations me thereunto moving, have granted, and by these presents do grant, unto the said James Thomson Callender, a full, free and entire pardon of the misdemeanor or misdemeanors aforesaid, and of the conviction and Judgment of the said Court thereupon: hereby remitting and releasing all pains and penalties incurred or to be incurred by him the said James Thomson Callender by reason thereof.
In Testimony whereof, I have caused these Letters to be made Patent, and the Seal of the United States to be hereunto affixed. Given under my Hand at the City of Washington the Sixteenth day of March, in the year of our Lord one Thousand Eight hundred and one; and of the Independence of the United States of America the twenty fifth

Th: JeffersonBy the President,Levi LincolnActing as Secretary of State

